DETAILED ACTION
The instant application having Application No. 17/149,857 filed on 1/15/2021 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1, it recites the limitation “the ith integer square root” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
As per Claims 2-7, they are rejected for the reasons presented above, due to their dependence upon Claim 1.

As per Claim 1, “the ith integer square root” is a variable whose value or definition is not provided in the claim.  In other words, it is undefined and unbounded in the claim.  Furthermore, the value(s) of “the ith integer square root” are not calculated as a square root, per the 1 = 1, X2 = 9, X3 = 49).  This renders the claim unclear and indefinite.
As per Claims 2-4, they are rejected for the reasons presented above, due to their dependence upon Claim 1.

As per Claim 4, “the ith variable value” is a variable whose value or definition is not provided in the claim.  In other words, it is undefined and unbounded in the claim.  This renders the claim unclear and indefinite.

As per Claims 4-7, they recite the limitations “the ith variable value”, “the (i+1)th variable value”, and “the (i+1)th integer square root”.  There is insufficient antecedent basis for these limitations in the claims.

As per Claims 8-14, they recite device(s) comprising the limitations of Claims 1-7 respectively.  Thus, Claims 8-14 are rejected under the same rationale as presented in the above rejections of Claims 1-7.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

th integer square root to determine if the bits are greater than or equal to the ith integer square root, outputting “1” as a particular bit of the square root of the integer if the comparison is true, and outputting “0” as the particular bit of the square root of the integer if the comparison is false, wherein N is an even number greater than zero.
Under Prong One of Step 2A of the USPTO current eligibility guidance (see MPEP § 2106), such limitations explicitly cover mathematical calculations, relationships, and/or formulas.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites a “first register”, a “second register”, and an “operation circuit” for performing the claimed method.  However, these limitations are recited at a high-level of generality, i.e. as generic computer component(s) performing generic computer functions such as mathematical calculations with data stored in memory.  For instance, the claim fails to include any detail as to the structure of the claimed “operation circuit”, or how it functions(s) to perform the recited calculations.  Such limitations fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  
The claim also additionally recites storing the unsigned integer and the output bit(s) in the first and second registers.  However, the registers are recited at a high-level of generality, i.e. as generic computer memory for storing data.  As recited, the registers merely operate to generically store and provide data for use in the claimed abstract idea, and the claim fails to recite structural or functional limitations that would make the memory any more particular than a 
Finally, the claim recites outputting value(s) (i.e. “0” or “1”) as square root result(s).  However, this step is recited as a general means of outputting data from the abstract idea, and thus fails to impose a meaningful limit on the remaining method steps.  Such data output operations could be attached to any calculation(s) and are necessary for use of the judicial exception, amounting to insignificant extra-solution activity.  See MPEP § 2106.05(g)).
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, Claim 1 is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using a generic “operation circuit” and registers to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP § 2106.05(f).  Moreover, storing and retrieving data in a memory is well-understood, routine, conventional activity that fails to qualify as significantly more than the judicial exception.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.  Finally, outputting data that is necessary for use of the recited judicial exception represents mere data output and is insignificant extra-solution activity.  The courts have found limitations directed to receiving/retrieving and outputting/storing information electronically, recited at a high level of 

As per Claims 2-7, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  The claims recite further limitations that are abstract mathematical concepts without reciting any additional elements that impose meaningful limits on practicing the abstract idea.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

As per Claims 8-14, they recite device(s) comprising the limitations of Claims 1-7 respectively, without reciting any additional elements that impose meaningful limits on practicing the abstract idea or that are sufficient to amount to significantly more than the judicial exception.  Thus, Claims 8-14 are rejected under the same rationale as presented in the above rejections of Claims 1-7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goel et al. (US 2002/0147751).

As per Claim 1, Goel discloses a method for finding a square root, comprising: storing an unsigned integer into a first register in the form of an N-bit binary code, wherein N is an even number greater than zero (Figures 1-2, 4 and Paragraph 0029, the output from adder 120 is a 2B-bit unsigned number, wherein B is even, and wherein each input to a square root PE stage is registered i.e. from the output of the previous stage);  and using an operation circuit to determine whether or not the (N-1)th to [N-(2                        
                            ×
                        
                    i)]th bits of the unsigned integer are greater than or equal to the ith integer square root; if yes, outputting 1 as the value of the [(N/2)-i]th bit of the square root of the unsigned integer and storing the same into a second register; and if not, outputting 0 as the value of the [(N/2)-i]th bit of the square root of the unsigned integer and storing the same into the second register, wherein i is an integer from 1 to (N/2) (Figure 4 and Paragraphs 0032-0034, each square root PE stage shifts two most significant bits of the input data into the least significant bits of “test1”, forms “test2” as the current square root with “01” shifted into the least significant bits, compares test1 with test2, and shifts a “1” into the least significant bit of the current root if test1 is greater than or equal to test2, and otherwise shifts a “0” into the least significant bit of the current root, wherein the current root value is latched in register 432 for input to the next square root stage).

th bit of the square root of the unsigned integer according to the result of determining whether or not the (N-1)th to [N-(2                        
                            ×
                        
                    i)]th bits of the unsigned integer are greater than or equal to the ith integer square root, until the value of the 0th bit of the square root of the unsigned integer is output (Paragraphs 0032-0034, starting from i=0 through i=B-1, each stage loads an additional two MSB’s of the unsigned integer into “test1” and outputs either 1 or 0 as the current bit of the square root result in order to generate a B-bit result, i.e. each stage generates the (B-1-i)th bit of the result in order to generate a B-bit result from the 2B-bit unsigned integer).

As per Claims 8-9, they recite device(s) comprising the same limitations as in Claims 1-2 respectively.  Thus, Claims 8-9 are rejected under the same rationale as presented in the rejection of Claims 1-2 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Considine et al. (GB 2199430) discloses calculating a square root by comparing successive groups of bits of an input number, two additional most significant bits at a time, with a variable value 2R+1.  If the group of bits is greater than or equal to the variable, a “1” is output as a corresponding bit of the root estimate R, otherwise a zero is output as the corresponding bit.  Considine further discloses input and output registers and a cell, i.e. a processor, for each iterative stage of the square root calculation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182